114 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sharon DeFOREST, Plaintiff-Appellant,v.MUTUAL OF OMAHA INSURANCE COMPANY, Defendant-Appellee.
No. 96-15754.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1997.Decided May 27, 1997.

Before:  HUG, Chief Judge, CHOY and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We AFFIRM for the reasons stated in the district court's well-reasoned memorandum decision and order.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3